DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group Ia, claims 1 – 10 in the reply filed on January 07, 2021 is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 18, 2017 and April 17, 2018 were in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim(s) 1 – 6 and 8 are objected to because of the following informalities: 
Claim 1, line 5, “the electronic processors are configured”, should be change to - - the more than one electronic processors are configured - -.
Claim 1, line 10, “if some of the electronic processors”, should be change to - - if some of the more than one electronic processors - -.
Claim 1, line 10, “at least one of the other electronic processors is able”, should be change to - - at least one of the other more than one electronic processors is able - -.
Claim 1, line 12, “interact with the apparatus”, should be change to - - interact with the electrical apparatus - -.
Claim 1, line 10, “if some of the electronic processors”, should be change to - - when some of the more than one electronic processors - -.
Claim 2, line 7, “the electronic processors being configured”, should be change to - - the more than one electronic processors being configured - -.
Claim 3, line 1, “the electronic processors have”, should be change to - - the more than one electronic processors have - -.
Claim 3, line 2, “the electronic processors are able”, should be change to - - the more than one electronic processors are able - -.
Claim 4, lines 3-6, “and the electronic processors have a third readiness state, the electronic processors being able to provide and receive all of the different types of information in the first readiness state, and the electronic processors are able to provide”, should be change to - - and the more than one electronic processors have a third readiness state, the more than one electronic processors being able to provide and receive all of the different types of information in the first readiness state, and the more than one electronic processors are able to provide - -.
Claim 5, line 1, “wherein some of the electronic processors being unable”, should be change to - - wherein some of the more than one electronic processors being unable - -.
Claim 5, lines 2-3, “some of the electrical processors”, should be change to - - some of the electronic processors - -.
Claim 6, lines 2-5, “the communications interface configured to allow any of the electronic processors to communicate with one or more of the other electronic processors, and each of the electronic processors is configured to determine a readiness state of any other electronic processor via the communications interface and to change the readiness state of any other electronic processor via”, should be change to - - the communications interface configured to allow any of the more than one electronic processors to communicate with one or more of the other electronic processors, and each of the more than one electronic processors is configured to determine a readiness state of any other more than one electronic processor via the communications interface and to change the readiness state of any other more than one electronic processors via - -.
Claim 8, lines 1-2, “one or more of an electrical apparatus”, should be change to - - one or more of the electrical apparatus - -.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With regard to claim 1, the limitations “an interaction between the control system and the electrical apparatus comprising one or more of the control system providing information to the electrical apparatus and the control system receiving information from the electrical apparatus” renders the claim vague and indefinite. It’s unclear if there is more than one control systems or the interaction comprises one or more of providing information and one or more of receiving information. Clarification is requested.
For purposes of the examination, the limitation has been interpreted as “an interaction between the control system and the electrical apparatus, wherein the control system is configure to provide information to the electrical apparatus and the control system is configure receive information from the electrical apparatus.”
Claims 2 – 10 are indefinite by dependence on claim 1.
Claim 6 recites the limitation “the control module” in line 1.  There is insufficient antecedent basis for this limitation in the claim. For purposes of the examination, the limitation has been interpreted as “a control module”.
Examiner’s Note: The dependent claims necessarily inherit the indefiniteness of the claims on which they dependent.

Allowable Subject Matter
Claim(s) 1 – 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter:  the claimed combinations found within independent claims 1 is considered novel and unobvious in view of the Prior Art of Record. The closest Prior Art is considered to be Kugler (US 5,210,443) and Zavis (US 5,596,263). 
Kugler teaches a system (Fig. 2) comprising: an electrical apparatus (R1 – R6, Fig. 2 – Fig. 3) configured to monitor or control one or more aspects of an electrical power distribution network (Bus Bar1, Bus Bar 2, Fig. 2); and a control system comprising more than one electronic processor (Parallel Processor – Fig. 3), wherein the more than one electronic processors (Parallel Processor “P” – Fig. 3) are configured to cause the control system to interact with the electrical apparatus (R1 – R6, Fig. 2 – Fig. 3), an interaction between the control system (Parallel Processor “P” – Fig. 3) and the electrical apparatus(R1 – R6, Fig. 2 – Fig. 3), wherein the control system is configure to provide information to the electrical apparatus and the control system is configure receive information from the electrical apparatus. 
Zavis teaches a system (100 – Fig. 1) comprising: an electrical apparatus (102 – Fig. 1) configured to monitor or control one or more aspects of an electrical power distribution network (Line IN, Line OUT – Fig. 1); and a control system (Controller – Fig. 1) comprising more than one electronic processor (116 – Fig. 1), wherein the more than one electronic processors (116 – Fig. 1) are configured to cause the control system (Controller – Fig. 1) to interact with the electrical apparatus (102 – Fig. 1), an interaction between the control system (Controller – Fig. 1) and the electrical apparatus (102 – Fig. 1), wherein the control system (Controller – Fig. 1) is configure to provide information to the electrical apparatus (102 – Fig. 1) and the control system (Controller – Fig. 1) is configure receive information from the electrical apparatus (102 – Fig. 1) (see Fig. 1).

Examiner’s Note: Fu (US 2019/0326755 A1, Application No. 15/958,065, filed on April 20, 2018), is not considered as a Prior Art because the filling date it is later than filling date of the present Application. 
Fu teaches a system (Fig. 5) comprising: an electrical apparatus (520a, 520b, 520c – Fig. 5) configured to monitor or control one or more aspects of an electrical power distribution network (10 – Fig. 5); and a control system (510 – Fig. 5) comprising a dual redundant controller ([0025] lines 1-5), wherein the dual redundant controller is configured to cause the control system (510 – Fig. 5) to interact with the electrical apparatus (520a, 520b, 520c – Fig. 5), an interaction between the control system (510 – Fig. 5) and the electrical apparatus (520a, 520b, 520c – Fig. 5), wherein the control system is configure to provide information to the electrical apparatus and the control system is configure receive information from the electrical apparatus (see Fig. 5); when the dual redundant controller (510 – Fig. 5) are unable to cause the control system to interact with the electrical apparatus (520a, 520b, 520c – Fig. 5), the dual redundant controller (510 – Fig. 5) is able to cause the control system to interact with the electrical apparatus ([0025] lines 1-5 “the microgrid system controller 510 can be a dual redundant controller with hot-standby functionality such that a standby controller automatically takes over active control of the microgrid in case of primary controller failure”). 

With regard to claim 1, in combination with other limitations of the claim, the prior art fails to teach or fairly suggest “when some of the more than one electronic processors are unable to cause the control system to interact with the electrical apparatus, at least one of the other electronic processors is able to cause the control system to interact with the apparatus.”
Claim(s) 2 - 10 are allowed by dependence on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892.
Laplace (US 5,550,459) teaches a voltage regulator controller includes means for determining the tap position based on regulator impedance characteristics.
Tournier (US 2011/0112699 A1) teaches a redundancy scheme for bay protection in Substation Automation (SA) that prevents a single failing Intelligent Electronic Device (IED) of the SA system from impairing the operation of a bay of a substation.
Sundaram (US 9,478,973 B2) teaches a method and system are disclosed for coordinated transfer of control in a substation system having IED or logical devices/servers. The method for transfer of control can be illustrated for hot-standby device management and for other applications such as logical isolation of merging unit in a substation and load sharing between IEDs.
Bryson (US 8,427,131 B2) teaches voltage regulation of an electric power delivery system using a remote metering device. More particularly, this disclosure relates to methods and apparatuses for controlling a voltage regulator to regulate voltage at a remote location using measurements from the remote location.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas Bellido whose telephone number is (571) 272 5034.  The examiner can normally be reached on M-F: 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272 2391.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/N.B./Examiner, Art Unit 2836

						/JARED FUREMAN/                                                                     Supervisory Patent Examiner, Art Unit 2836